Appeals by the defendant from two judgments of the Supreme Court, Kings County (Irizarry, J.), both rendered August 19, 1998, convicting him of robbery in the first degree (two counts, one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 *445US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.